                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



UNITED STATES OF AMERICA,                                           3:18-CR-30122-RAL


                        Plaintiff,

                                                           OPINION AND ORDER DENYING
        vs.                                                    MOTION TO SUPPRESS


STEVEN WILLIAM EMERY,

                        Defendant.




       A postal employee noticed that a zip-lock baggie containing a white, crystal-like substance

had fallen out of an open box addressed to Defendant Steven Emery. The substance looked like

drugs and a field test by the police confirmed that it was metbampbetamine. Emery argues that
the metbampbetamine and the evidence seized because of its discovery must be suppressed
because the government conducted an illegal search of the box and baggie. This Court denies
Emery's motion to suppress because the government did not engage in a Fourth Amendment
search and, in any event, the evidence seized inevitably would have been discovered.

I.     Facts


       On the morning of May 9,2018, postal employee Roberta Whiting was working at the post

office in St. Francis, South Dakota. T. 28-29. While unloading packages from a cart. Whiting

noticed that a toy car and a clear plastic baggie containing a white, crystal-like substance bad fallen

out of a priority mail box onto the floor. T. 29—31,35—37,49—52. The box, which was addressed
to Emery and bad been shipped firom Questa, New Mexico, bad one of its side flaps completely
open. Exs. 1-2,4—5, 7,27. Believing that the baggie eontained drugs. Whiting plaeed the baggie

and the car back in the box, moved it to a back room, and called the Rosebud Sioux Tribe police.

T. 32-33,38, 53, 56.

       Captain Iver Crow Eagle arrived about fifteen minutes later. T.48,56. Whiting explained

what had happened and told Captain Crow Eagle about the suspicious looking substance in the

baggie. T. 62. She removed the baggie and car from the box and laid them out for him. T. 63-

66,74. Captain Crow Eagle, who is trained to identify drugs and has over 13 years' experience as

a police officer, believed the substance in the baggie to be methamphetamine. T. 61-62, 65, 78.

He called drug task force officer Joshua Antman, who came to the post office and weighed and

field tested the substance in the baggie.' T. 66, 91-92, 101; Ex. 32. The baggie weighed 2.1

ounces and the test was presumptively positive for methamphetamine. T. 66,92, 101; Ex. 32. In

Officer Antman's experience, 2.1 ounces was a high-value amount of methamphetamine and was

consistent with the distribution of drugs. T. 90,102.

       Officer Antman and Captain Crow Eagle left in separate vehicles to find Emery. T. 96,

110; Ex. 32. They stopped Emery in his truck less than 20 minutes later and plaeed him under

arrest for the methamphetamine found at the post office. T. 67, 76, 97, 110; Exs. 30, 32, 40.

Officer Antman seized a rifle and an open container of vodka he observed in the truck's back seat,

along with a straw containing methamphetamine residue from the driver's side door. Ex. 40; T.

97-99, 130.




'Officer Antman testified that he could not recall whether he field tested the baggie itself or the
substance in the baggie. T. 91-92. He testified that because the baggie was resealable, he
"probably" opened it and "tested the residue around the substance." T. 92; see also T. 108. The
report and recommendation states that Officer Antman field tested the contents of the baggie, and
the government has not objected to this characterization. Doe. 55 at 2, 10.
       A few hovirs later, Officer Antman sought a warrant to search Emery's residence and any

vehicles found there. Ex. 39. Among other things, Officer Antman cited the evidence seized fi"om

the post office and Emery's truck as establishing probable cause to believe that drugs, firearms,

and other evidence related to drug dealing would be found in the places to be searched. Ex. 39. A

tribal judge granted the warrant and the police executed it that afternoon. Ex. 39; Ex. 32. They

seized drug paraphemalia, plastic baggies, firearm ammunition,and rifle magazines. Ex. B;T.99,

124.


       Special Agent Benjamin Estes and Officer Antman interviewed Emery in jail, once on the

evening of May 9, 2018, and once the next day. Before both interviews, tribal police read Emery

his Miranda^ rights and Emery waived these rights in writing. Exs. 20-21, 33-34.

       A grand jury indicted Emery in the fall of 2018, charging him with two drug crimes and

possession ofa firearm and ammunition by a prohibited person. Doc. 1. Emery moved to suppress

his statements, the contents of the priority mail box, and the evidence seized from his vehicle and

residence. Docs. 32, 33, 45. He argued that Whiting and tribal police violated the Fourth

Amendment by searching the box without a warrant, that his statements and the evidence seized

from his home and vehicle were fruits of this illegal search, and that his Miranda waiver on May

9 was invalid because he was under the influence of methamphetamine. Docs. 33,45.

       Magistrate Judge Mark A. Moreno held an evidentiary hearing during which the

government presented testimony from Whiting, Captain Crow Eagle, Officer Antmein, Agent

Estes, and Thomas Bishop, the postmaster in Pierre, South Dakota. Emery presented testimony

from Charlee Archambault, a resident of St. Francis. Judge Moreno recommended denying

Emery's motion to suppress, concluding that any detention or seizure of the box was lawful, that



^Miranda v. Arizona. 384 U.S. 436(1966).
                                                3
tribal officers did not engage in a search under the Fourth Amendment when they visually

inspected the haggie and field tested its contents, that Emery's waiver of his Miranda rights was

valid, and that the evidence from Emery's residence and vehicle need not he suppressed as fruit of

the poisonous tree. Doc. 55.

       Emery objects to the report and recommendation, arguing that Judge Moreno erred by

crediting Whiting's testimony that she did not open the box, by finding that the government did

not search the box or the baggie, and by refixsing to suppress his statements and the other evidence

as fiuit ofthe poisonous tree. Doc.61. Emery does not object to Judge Moreno's eonclusions that

the detention and seizure of the box was lawful and that Emery executed a valid waiver of his

Miranda rights.

       This Court reviews a report and recommendation pursuant to the statutory standards found

in 28 U.S.C. § 636(b)(1), which provides in relevant part that "[a]judge ofthe [district] court,shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." However,"[i]n the absence of an objection, the

district court is not required 'to give any more consideration to the magistrate's report than the
court considers appropriate.'" United States v. Murrillo-Figueroa, 862 F. Supp. 2d 863,866(N.D.
Iowa 2012)(quoting Thomas v. Am. 474 U.S. 140, 150 (1985)). Having conducted a de novo
review of those portions of the report and recommendation to which Emery objects, this Court
adopts the report and recommendation.

II.     Factual Objections

        Emery argues that Judge Moreno should have disbelieved Whiting's testimony and found
that she opened the priority mail box to discover its contents. He contends that the state ofthe box
suggests that a postal employee opened it, that Archambault's testimony undermined Whiting's
credibility, and that the evidence indicates that Whiting told law enforcement that she opened the

box and extracted its contents. Doc. 61 (citing transcript from suppression hearing and post-

hearing Ex. C).

        Whiting testified that she did not open or tamper with the box. T. 56. Judge Moreno, who

observed Whiting and Archambault testify, made a specific finding that Whiting's testimony was

credible while Archambault's was not. Doc. 55 at 11-12. Having reviewed the transcript and all

the exhibits, this Court agrees with Judge Moreno that Whiting's testimony was credible and

rejects Emery's assertions to the contrary.      United States, v. Lockett. 393 F.3d 834, 837-38

(8th Cir. 2005)("The magistrate's finding that the officer's testimony was believable is deserving

of deference."); United States v. Stoneman. No. CR 09-30101-RAL, 2010 WL 1610065, at *6

(D.S.D. Apr. 20, 2010)("The Court is entitled to give weight to the credibility determination of

the magistrate judge."). The baggie and toy car fell out ofthe box and onto the floor while Whiting

was unloading packages. The contents of the clear baggie were then in plain view and Whiting

was able to see that the baggie contained a suspicious-looking white substance. T. 30-32, 36-37,

41, 51, 53. Whiting's viewing of the baggie in these circumstances, when she did not physically

intrude into the box, was not a search under the Fourth Amendment. See United States v. Campos.

816 F.3d 1050,1053(8th Cir. 2016)(holding that officer's observation of a gun in the defendant's

opened bag was not a search because the gun was in plain view).

III.   Legal Objections

       The Fourth Amendment guarantees "[t]he right ofthe people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures."^ U.S. Const, amend. IV.




^"Although the fourth amendment does not apply to the conduct of Indian tribal officials in Indian
territory, the same standards are applicable to their actions under the Indian Civil Rights Act of
                                                5
Because a sealed package placed in the mail constitutes an "effect" under the Amendment, United

States V. Jacobsen. 466 U.S. 109, 114 (1984); United States v. Van Leeuwen. 397 U.S. 249, 251

(1970), a warrantless search of such a package is presumptively unreasonable, Jacobsen. 466 at

114; Rilevv. California. 573 U.S. 373, 381-82(2014).

        Most of Emery's objections to the report and recommendation concern Judge Moreno's

conclusion that the government did not search the box or bag. Under the traditional test derived

from Justice Harlan's concurrence in Katz v. United States. 389 U.S. 347(1967), a "search" occurs

when the government infringes on "an expectation of privacy that society is prepared to consider

reasonable," Jacobsen. 466 U.S. at 113. More recently, however, the Supreme Court announced a

property or trespass-based test, under which a search occurs when the government physically
intrudes on a constitutionally protected area to obtain information. Florida v. Jardines, 569 U.S.

1, 11 (2013); United States v. Jones. 565 U.S. 400, 406 n.3 (2012); Azam v. Citv of Columbia
Heights. 865 F.3d 980, 988 n.7 (8th Cir. 2017)(per curiam). According to the Court,"the Katz
reasonable-expectation-of-privacy test has been added to, not substituted for, the common-law
trespassory test." Jones. 565 U.S. at 409.

        Emery argues that the government conducted a search under both the reasonable-
expectation-of-privacy test and the property-based test. This Court addresses these arguments in
turn.


        A. Reasonable-Expectation-of-Privacy Test

        Judge Moreno relied on the Supreme Court's decision in Jacobsen to hold that Captain
Crow Eagle and Officer Antman did not violate Emery's privacy interest in the box or baggie.



1968." United States v. Schmidt. 403 F.3d 1009, 1013 (8th Cir. 2005); see also 25 U.S.C. §
 1302(2).
                                                6
Doc. 55 at 7-11. Emery objects, arguing that the government conducted a search when Whiting

removed the baggie from the box to show it to Captain Crow Eagle and when Officer Antman field

tested the white substance in the baggie. Doc. 61.

       This Court agrees with Judge Moreno that Jacobsen defeats Emery's arguments under the

Katz test. In Jacobsen. a Fed Ex employee discovered a zip-lock bag of white powder after opening

a damaged box wrapped in brown paper and a duct-taped tube contained therein. 466 U.S. at 111.

The employee placed the bag baek in the tube, returned the tube to the box, and called the DEA.

Id. The box was sitting open on a desk when the DEA agent arrived. Id The agent removed the

bag from the tube and saw the white powder. Id He then opened the bag and removed a trace of

the white powder with a knife blade. Id at 111-12. An on-site field test identified the powder as

cocaine. Id. at 112.


       The Supreme Court in Jacobsen held that the constitutionality ofthe DEA's eonduct"must

be tested by the degree to which they exceeded the scope ofthe private search." Id at 115. After

all, the Court explained, a person loses a reasonable expectation of privacy in an item to the extent

it has already been searched by a private party. Id at 119-20, 126; see also id at 117 ("Once

fmstration of the original expectation of privacy occurs, the Fourth Amendment does not prohibit

governmental use of the now nonprivate information . . . ."). In other words, the "Fourth

Amendment is implicated only if the authorities use information with respect to which the

expectation of privacy has not already been fhistrated." Id at 117. Aecordingly, government

conduct that simply replicates a prior search by a private party is not a "search" under the Fourth

Amendment because it does not infnnge on any reasonable expectation of privacy. Id at 119-20.

       Applying this test, the Supreme Court in Jacobsen held that the agent's removal of the

powder from the box,tube, and baggie fell within the scope ofthe private search because the agent
was merely viewing "what a private party had freely made available for his inspection" and his

conduct did not disclose anything "that had not previously been learned during the private search."

Id. The field test was a different matter, however, as it exceeded the scope of the Fed Ex

employee's earlier search. Id. at 122. Nevertheless, the Court held that the test did not constitute

a search under the Fourth Amendment because "[a] chemical test that merely discloses whether or

not a particular substance is cocaine does not compromise any legitimate interest in privacy." Id

at 123; see also id (explaining that "Congress has decided ... to treat the interest in 'privately'

possessing cocaine as illegitimate").

       Although Emery argues that Jacobsen is distinguishable because Whiting was a

"government agent" rather than a private party,the reasoning in Jacobsen still applies to Whiting's

removal ofthe baggie from the box. The initial intrusion on Emery's expectation of privacy came

not when Whiting removed the baggie to show it to Captain Crow Eagle, but rather after the box

had broken open and Whiting viewed the baggie lying on the floor. This initial intrusion was

lawful under the Fourth Amendment and indeed substantially less invasive than the search by the

Fed Ex employee in Jacobsen. And, like in Jacobsen. Whiting's lawful initial intrusion

extinguished Emery's reasonable expectation of privacy, at least to the extent that Whiting now
knew that the box contained a suspicious looking baggie full of a white, crystal-like substance.

Whiting's later removal of the baggie from the box (after she had replaced it there and to show
Captain Crow Eagle) did not exceed the scope of the lawful initial intrusion and did not tell her
anything she didn't already know. It follows, then, that Whiting did not search the box under the
Fourth Amendment when she removed the baggie to show it to Captain Crow Eagle. ^id at

118-20; United States v. $557.933.89. More or Less,in U.S. Funds.287 F.3d 66,87(2d Cir. 2002)

(Sotomayor, J.)(holding that a detective did not conduct a search under the Fourth Amendment
by reopening a briefcase because the detective's actions fell within the scope of a lawful prior

search by airport security personnel); see also United States v. Moore. 943 F.2d 884,888(8th Cir.

1991)("[Ujnder the Jacobsen holding, the legality of a subsequent government search is not

dependent upon whether the private party conveys the package to a government agent in a sealed

or unsealed condition, but rather, whether the government search exceeds the scope of the

antecedent private search.").

       The so-called "private-search doctrine" in Jacobsen is not the only rationale for holding

that Whiting did not need a warrant to remove the baggie from the open box. "A warrantless

search can be conducted if law enforcement agents see, within plain view, the contents of a

container and it is apparent or a 'foregone conclusion' that such contents are contraband." United

States V. Jackson,381 F.3d 984,989(10th Cir. 2004)(citation omitted); see also Wayne R. LaFave,

Search & Seizure § 2.2(a) (5th ed. Updated Oct. 2018)(explaining that "if the contents [of a

container] themselves are in plain view within an accessible container, then there exists no

reasonable expectation of privacy as to those contents and thus no need for a warrant to open the

container." (footnotes omitted)). Or, as the Fourth Circuit put it, "[w]hen a container has been

legally seized, and its contents are a foregone conclusion,... a [warrantless] subsequent search of

the container is lawful under the plain view container doctrine." United States v. Williams, 41

F.3d 192,198(4th Cir. 1994); see also Illinois v. Andreas. 463 U.S. 765, 771-72(1983)("[0]nce

a container has been found to a certainty to contain illicit drugs, the eontraband becomes like

objects physically within the plain view of the police, and the claim to privacy is lost."(footnote

omitted)). In Williams, for instance, police seized five packages consisting of a brown, opaque

material wrapped in cellophane. 41 F.3d at 197-98. Because the cireumstances made it a foregone

conclusion that the packages contained drugs, the Fourth Circuit held that the police did not need
a warrant to remove the cellophane wrapping from a package, poke a hole in the opaque material

surrounding its contents, and perform a field test on a trace of the powder found therein. Id at

194,198. Similarly,the Tenth Circuit in Jackson held that the "plain view exception to the warrant

requirement'"^ applied to a DBA agent's search of a baby-powder container. 381 F.3d at 989. This

"exception" applied, the Tenth Circuit explained, because the information the DBA agent had

made it a foregone conclusion that the container held drugs. Id.

       The circumstances here made it a foregone conclusion that the box contained contraband.

Whiting knew that the box contained a toy car and a baggie with a white, crystal-like substance.

She had been trained to identify contraband and believed that the white-crystal like substance was

a drug. T. 31-32. This Court has also viewed the substance in the baggie, which does not look

like sugar, salt, or some other innocent substance. Although Whiting's testimony suggests that

she was not positive that the baggie contained drugs,the foregone-conclusion test does not require

"absolute certainty." Jackson. 381 F.3d at 989 n.2. Under the plain-view exception. Whiting did

not need a warrant to remove the baggie from the open box to show Captain Crow Bagle.

       Bmery argues next that Jacobsen does notjustify the field test ofthe powder because unlike
himself, the defendant in Jacobsen did not challenge the extraction ofthe powder from the baggie.
Regardless of what the defendant in Jacobsen argued, the Supreme Court held that removing a
trace of powder from the bag did not violate the Fourth Amendment.          Jacobsen, 466 U.S. at



'^The plain view doctrine is not actually "an exception to the warrant requirement." United States
V. Davis. 690 F.3d 226, 232 n.l 1 (4th Cir. 2012). Instead, the rationale in Jackson and Williams
is that no search occurred because the government did not intrude on any privacy interests. Also,
this Court is using the phrase "plain view doctrine" to refer to situations where an officer has
observed something without physically intruding on a constitutionally protected area. LaFave,
Search & Seizure § 2.2(a). This sort of plain view should not be confused with the plain view
doctrine from Coolidee v. New Hampshire. 403 U.S. 443 (1971), which concerns the legal
justification "for making a seizure without a warrant." LaFave, Search & Seizure § 2.2(a).
                                                10
118 ("In tills case, the federal agents' invasions of respondents' privacy involved two steps: first,

they removed the tube fi-om the box,the plastic bags from the tube, and a trace of powder from the

innermost bag; second, they made a chemical test of the powder ....[W]e ultimately conclude

that both actions were reasonable...."); see also United States v. Walsh. 791 F.2d 811,815 (10th

Cir. 1986)(noting that the Supreme Court in Jacobsen held that removing some of the white

powder from the bag was acceptable). In any event,the plain view doctrine allowed Captain Crow

Eagle and Officer Antman to open the baggie without a warrant.           Andreas. 463 U.S. at 771-

72; Jackson. 381 F.3d at 989; Williams. 41 F.3d at 197-98; see also United States v. Ramos. 960

F.2d 1065,1067(D.C. Cir. 1992)(holding that the defendant did not have a reasonable expectation

of privacy in a transparent plastic bag). Captain Crow Eagle and Officer Antman, who both have
significant experience in identifying drugs, could plainly see that the baggie contained a white,
crystal-like substance that they believed was methamphetamine. T. 61-62,65,78, 87-88,90-91,
95-96. The appearance ofthe substance—as well as the fact that it would be exceedingly unlikely
that a person living two states away would spend the time and money' to mail a zip-lock baggie
of something that just happened to look like methamphetamine—made it a foregone conclusion
that the baggie contained contraband. The field test did not intrude on any reasonable expectation
of privacy because it was a foregone conclusion that the bag contained contraband, and the test
merely disclosed whether the substance was methamphetamine. Jacobsen. 466 U.S. at 123;
Andreas. 463 U.S. at 771-72; Jackson. 381 F.3d at 989; Williams. 41 F.3d at 197-98.

        Emery also argues that the contents of the box should be suppressed under the decision in
Collins V. Wolff. 337 F. Supp. 114(D. Neb. 1972). There, a package containing thousands of
tablets was mailed to the habeas petitioner. Id, at 115. The tape sealing the package broke while


'The postage on the box showed that it cost $13.65 to send. Ex. 5.
                                                 11
the package was in transit and the contents of the package were visible when it arrived at the post

office. Id Postal employees called the police, who removed a tablet from the package and

performed a test to confirm that the tablet contained amphetamine. Id The main issue in Collins

was whether the package qualified as first-class mail(which required a warrant to be searched) or

some lower class of mail (which existing regulations and statutes allowed postal employees to

search without a warrant). Id at 116-17("The court finds that the determination ofthis case must

rest essentially on whether or not the subject package was first class mail."). After concluding that

the package was first-class mail, the district court made the following statement:

       This court does not see how the "plain view doctrine" can be applied to mail in the
       custody of the post office department. If the package was broken, it was the fault
       of the postal department. If the post office can profit from its mishandling, the
       guarantee against opening and inspection means little indeed. Adequate provision
       existed for delaying delivery until a search warrant was obtained.

Id at 117.                                                                                        ,

       The Eighth Circuit affirmed the district court's grant of the habeas petition in a short, per

curiam opinion. Collins v. Wolff. 467 F.2d 359(8th Cir. 1972)(per curiam). It framed the issue

on appeal as "whether the District Court erred in finding that a package was mailed as first-class
mail and thus under applicable statutes and regulations was not subject to opening and inspection
by the Post Office Department without a search warrant." Id at 360. The Eighth Circuit did not
address the district court's comment that the "plain view doctrine" did not apply to a package in

the postal service's custody. Indeed, the Eighth Circuit never mentioned that the contents of the
package were visible but rather stated in a footnote that the "package was opened and found to
contain an amphetamine tablet." Id at n.l. The Eighth Circuit's failure to address the plain view
doctrine was likely because ofits decision in Oliver v. United States, 239 F.2d 818(8th Cir. 1957),




                                                 12
where it held that statutes and regulations govern the legality of a package's search when these

statutes or regulations provide more protection than the Fourth Amendment. Id at 822-23.

       Relying on Collins. Emery argues that "postal workers shouldn't be able to benefit from

eviscerating citizens' expectation of privacy in their packages by breaking them, even by

negligence." Doc. 61 at 7. This Court declines to follow the district court's decision in Collins

that the plain view doctrine does not apply to packages within the postal service's custody. First,

this rule from Collins is not controlling. Although the Eighth Circuit affirmed the district court's

grant ofthe habeas petition, it did not even mention plain view, let alone hold that the "plain view

doctrine" is inapplicable to packages in the post office's custody. Collins. 467 F.2d at 360;^

also Hartman v. Smith. 734 F.3d 752, 758-59 (8th Cir. 2013)("Questions which merely lurk in

the record, neither brought to the attention ofthe court nor ruled upon, are not to be considered as

having been so decided as to constitute precedents."(citation omitted)). Second, the district court

in Collins did not cite any authority to support the rule that the plain view doctrine does not apply

to packages within the custody of the postal service, and such a rule conflicts with more recent
case law.      United States v. Haves. 209 F. App'x 548, 551 (7th Cir. 2006)(applying the plain

view doctrine to an envelope that tore open while it was being processed by the post office); United
States V. Allman. 336 F.3d 555,555-56(7th Cir. 2003)(holding that a "pivot pin" protruding from

a package in the postal service's custody was in plain view and provided probable cause to believe
the defendant was violating federal firearm laws). Third, the district court in Collins declined to
apply the plain view doctrine because it believed that the postal service had mishandled and
damaged the package. 337 F. Supp. at 117. Here, however, postmaster Bishop testified that the
toy ear, which was in a box itself, was large enough to misshape the priority mail box and could
have contributed to the box breaking open. T. 24-25; see also Exs. 1; T. 34. Moreover, Whiting


                                                 13
testified that ofthe twenty or so boxes she removed from a cart and placed on a table, Emery's box

was the only one that was open. T. 36-37,49-53. While the testimony from Bishop and Whiting

does not conclusively establish that Emery's box broke open because ofimproper packaging rather

than mishandling by the postal service, it makes this ease different from Collins, where the district

court apparently had no doubt that the postal service had damaged the package.

       B. Property-Based Test

       Emery argues that even if he did not have a reasonable expectation of privacy in the box

and the baggie,"the government agents' search of the package" and the extraction and testing of

the white substance was illegal under the property-based test announced in Jones and Jardines.

       The Supreme Court in Jones held that the police had conducted a "search" under the Fourth

Amendment when they installed a GPS device on a suspect's ear and used the device to track the

suspect's movements for almost a month. 565 U.S. at 404. This conduct was a search, the Court

explained,because the police physically intruded on a constitutionally protected area(the suspect's

car) to obtain information. Id at 404-05,408 n.5. Relying on the property or trespass-based test

from Jones, the Supreme Court in Jardines held that the police had engaged in a search by entering

the suspect's porch and conducting a drug-dog sniff. Jardines. 569 U.S. at 3-6. Cases like

Jacobsen and United States v. Place. 462 U.S. 696 (1983), were distinguishable, the Court

explained, because they eoncemed the reasonable-expeetation-of-privaey test. Id at 10-11. As

the Court saw it, the Katz test was "unnecessary to consider when the government gains evidence

by physically intruding on constitutionally protected areas." Id at 11.

       Although the property or trespassed-based test may sound simple to apply, Jones and

Jardines left some questions unanswered, including what law courts should consult to determine

whether a trespass occurred, the level of interference necessary to constitute a physical intrusion


                                                 14
or trespass, and whether the test applies to all effects, regardless of where they are located or how

they are packaged. United States v. Sweeney. 821 F.3d 893, 899(7th Cir. 2016)("Neither Jones

nor the common law provides sharp boundaries for the meaning of trespass for our purposes.");

Kiel Brennan-Marquez & Andrew Tutt, Offensive Searches: Toward a Two-Tier Theory ofFourth

Amendment Protection. 52 Harv. C.R.-C.L.L. Rev. 103, 104-05, 111 (2017)(disagreeing with

scholars who have concluded that the trespass test tums"on the actual law oftrespass(or physical

intrusion)"); Grin S. Kerr, The Curious History of Fourth Amendment Searches, 2012 Sup. Ct.

Rev.67,69(2012)(explaining that because no trespass test existed before Jones, courts "called on

to interpret the trespass test must do so with little in the way of history or precedent to guide

them"); Maureen E. Brady, The Lost "Effects" of the Fourth Amendment: Giving Personal

Pronertv Due Protection. 125 Yale L.J. 946, 957-64(2016)(discussing the questions Jones fails

to answer).

        After Jones, some have questioned whether the DEA's conduct in Jacobsen would

constitute a search under the property-based test. United States v. Aekerman.831 F.3d 1292,1307

(10th Cir. 2016)(Gorsuch, J.)("Reexamining the facts of Jacobsen in light of Jones, it seems at

least possible the Court today would find that a "search" did take place [when the DEA agent

performed the drug test.]"); Andrew MacKie-Mason, The Private Search Doctrine After Jones.

126 Yale L.J. Forum 326, 327(2017)("Jacobsen is irrelevant to the trespass definition of a search

under Jones. A prior private search may destroy a person's expectation of privacy, but it does not

change whether the police trespassed on a constitutionally protected area in order to obtain

information. Therefore, a government trespass that qualifies as a search under Jones is still a

search even if its scope is limited to the scope of a prior private search."); LaFave, Search &

Seizure § 1.8(b) n.94 (calling this argument in the MacKie-Mason article "eogent[]").


                                                 15
Nevertheless, Emery has not cited any cases establishing that the conduct in this case violates the

trespass or property-based test.

       Moreover, the conduct Emery complains of would not necessarily violate this property-

based test. There was no physical intrusion to obtain information when the clear baggie fell out

of the open box onto the floor and was found there by Whiting. Although Whiting replaced the

baggie in the box to store it and then removed the baggie from the box to show it to Captain Crow

Eagle, Whiting already knew that the box contained a toy car and a baggie of a white, crystal-like
substance and it was not trespassing for her to replace the baggie in the box temporarily and then

show it to Captain Crow Eagle. Whiting did not search the box, but found the baggie with the

white substance on the floor. Nor was she conducting a search by replacing the items in the box

and then retrieving them when Captain Crow Eagle arrived. Beyond that, a postal employee

reaching into an open box to retrieve a baggie the employee has already seen and believes eontains

drugs is far different from intruding on a suspect's curtilage to conduct a dog sniff or attaching a
GPS device to a suspect's car to track his every movement.       United States v. Tejada, 524 F.3d

809, 814 (7th Cir. 2008)("The requirement of obtaining a warrant to search inside a container,

when the container is known to contain contraband or other evidence ofcrime, is far from the core

of the Fourth Amendment... ."). But even if the conduet of Whiting, Captain Crow Eagle, or

Officer Antman constituted a search under Jones, the evidence Emery seeks to suppress would still

be admissible under the inevitable discovery doctrine.

        The Supreme Court adopted the inevitable discovery doctrine in Nix v. Williams,467 U.S.

431 (1984). This doctrine provides that illegally-obtained evidence is admissible "[i]f the
prosecution can establish by a preponderance of the evidence that the information ultimately or
inevitably would have been discovered by lawful means." Id at 444. The rationale for this


                                                 16
doctrine is that "the interest ofsociety in deterring unlawful police conduct and the public interest

in having juries receive all probative evidence of a crime are properly balanced by putting the

police in the same, not a worse, position that they would have been in if no police error or

miseonduct had occurred." Id at 443. The Eighth Circuit has held that the inevitable discovery

doctrine applies when the prosecution proves by a preponderance of the evidence that: "(1) there

was a reasonable probability that the evidence would have been discovered by lawful means in the

absence of police misconduet, and (2) that the government was actively pursuing a substantial,

altemative line ofinvestigation at the time ofthe constitutional violation." United States v. James.

353 F.3d 606, 617(8th Cir. 2003). But see United States v. Thomas. 524 F.3d 855, 860-63 (8th

Cir. 2008)(Colloton, J., coneurring)(arguing that the first prong dilutes the standard in Nix and

that the second prong unduly expands the exclusionary rule).

       The government has shown that the evidence and Emery's admissions inevitably would

have been discovered by lawful means. Whiting noticed that a baggie containing a white, crystal

like substance had fallen out ofa box addressed to Emery. Based on her training. Whiting believed

that the substance was drugs. T. 31-33. She called Captain Crow Eagle and told him about the

box and the white-crystal like substance. T. 38, 62; Ex. 30. Whiting's observation of the baggie

containing what she believed to be drugs would have been more than enough to obtain a search

warrant for the box and its eontents. Allman. 336 F.3d at 556 (holding that a pivot pin from an

illegal rifle protruding from a package created probable cause to search the package). This warrant

would have confirmed that the box contained methamphetamine, which in turn would have led the

police to arrest and question Emery, obtain a warrant for his residence and vehieles, and find and
seize all of the evidence Emery seeks to suppress. There is a possibility, of course, that had the

police taken the time to get a warrant for the box they would not have encountered Emery driving


                                                 17
his truck and would have arrested him elsewhere instead, perhaps at his home or office. But the

police still would have discovered the evidence in the truck as the warrant authorized them to

search any vehicles belonging to Emery located at his residence. Ex. 39; see also United States v.

Reivich. 793 F.2d 957,963(8th Cir. 1986)("[A] vehicle found on a premises(except,for example,

the vehicle of a guest or other caller) is considered to be included within the scope of a warrant

authorizing a search of that premises.").

       The government has also shown that the police were engaged in a substantial, altemative

line ofinvestigation at the time the government allegedly violated the Constitution. Once Whiting

viewed the baggie, she isolated the box in a back room and reported the white, crystal-like

substance to Captain Crow Eagle. Captain Crow Eagle arrived at the post office to investigate the

matter before Whiting allegedly conducted a search by removing the contents of the box.® The
police would have continued to investigate the box even if Whiting had not removed the baggie

and shown it to them. Indeed, there is essentially no chance that the police would have simply

dropped the matter and allowed Emery to leave with the box. In sum, the police were actively
pursuing lawfully-gained information that made discovery inevitable before any illegal conduct
occurred.


       Emery argues that the inevitable discovery doctrine does not apply "just because officers
may have probable cause to search." Doc. 61 at 15. He contends that holding otherwise "would
permit the exception to swallow the warrant requirement." Doc. 61 at 15. Emery is certainly
correct that probable cause for a search is not by itself enough to make evidence admissible under


®This Court does not believe that Whiting engaged in a search by replacing the baggie in the box
and later removing the contents of the box, but is assuming that this conduct violated the Fourth
Amendment for purposes of the inevitable discovery analysis. Officer Antman testified that he
would have continued to investigate Emery and the box even ifhe had not performed the field test
on the substance in the baggie. T. 95-96.
                                                18
the inevitable discovery doctrine. United States v. Madrid. 152 F.3d 1034, 1040 n.9 (8th Cir.

1998) (rejecting argument that the inevitable discovery doctrine applies "under any and all

circumstances in which the police had probable cause to obtain a search warrant"). And courts

have expressed concern that applying inevitable discovery where the police may have had probable

cause but decided not to seek a warrant could undermine the warrant requirement. United States

V. Christv. 739 F.3d 534, 543 n.5 (10th Cir. 2014); Teiada. 524 F.3d at 813.

       But it does not follow that the inevitable discovery doctrine can never be based on the

theory that police would have discovered the evidence pursuant to a warrant. Rather, when the

government argues that the police inevitably would have discovered the evidence under a search

warrant, it must establish that the warrant "would certainly, and not merely probably, have been

issued had it been applied for." Teiada. 524 F.3d at 813; see also Christv, 739 F.3d at 541—42

(explaining that inevitable discovery should only apply under such circumstances when the district

court "has a high level of confidence that the warrant would have been issued and the evidence

obtained"(citation and internal marks omitted)). As the Seventh Circuit explained, this approach

lessens the possibility that officers will forgo requesting a warrant because they are concerned that

the request would be denied. Teiada. 524 F.3d at 813 ("A requirement of sureness—of some
approach to certainty—^preserves the incentive of police to seek warrants where warrants are

required without punishing harmless mistakes excessively."); see also Christv, 739 F.3d at 543
n.5.


        Although the Eighth Circuit has not explicitly adopted the "certainty" test, it applied a
version of the test in United States v. Lvons. 957 F.2d 615 (8th Cir. 1992). There, a drug dog

alerted to a package and then immediately tore it open, exposing drugs inside. Id. at 616. The

Eighth Circuit held that the drugs were admissible under the inevitable discovery doctrine because


                                                 19
had the dog merely alerted, "there would certainly have been probable cause to obtain a warrant

to search the package." Id at 617; see also United States v. Pulido-Avala. 892 F.3d 315, 319(8th

Cir. 2018)(stating that Lyons held that the drugs were admissible under the inevitable discovery

doctrine). In the Eighth Circuit's view, there was no reason to penalize the police "[g]iven the

certainty that the course of action [they] were pursuing at the time of the alleged 'search' would

have led to discovery ofthe same evidence forthwith by unquestionably legal means." Lyons,957

F.2d at 617.


       The certainty test is satisfied here. An unlabeled, zip-lock baggie containing a white,

crystal-like substance fell out of a priority mail box whose only other contents was a toy car.

Whiting, a postal employee who had been trained to identify contraband, saw the substance in the

baggie and believed that it was a drug. Beyond these facts, nothing about the package or its

contents suggested an innocent explanation for what the substance was or why someone would

take the time and money to mail the substance ifit was not contraband. Under these circumstances,

it was virtually certain that a search warrant for the package would have been issued.

       Finally, even if Whiting or the police somehow illegally searched the box, the

government's conduct provides little justification for applying the exclusionary rule. After all, the
exclusionary rule's purpose is deterrence, and the deterrent value of excluding evidence varies

"with the culpability of the law enforcement conduct at issue." Davis v. United States. 564 U.S.

229, 236-38 (2011) (cleaned up and citation omitted) (explaining that the deterrent value is

stronger when police misconduct exhibits deliberate, reckless, or grossly negligent disregard of
the Fourth Amendment and weaker when it involves only simple, isolated negligence). Removing

a baggie of suspected drugs from an open box (after it had fallen out ofthat box,been discovered,
and then replaced into the box) and conducting a field test does not show a reckless or grossly


                                                 20
negligent disregard of Emery's Fourth Amendment rights. Rather, this conduct was completely

legal under the long-standing reasonable-expectation-of-privacy test and does not even violate the

more recent(and far less developed) property-based test,

rv.    Conclusion


       For the reasons stated above, it is hereby

       ORDERED that Emery's motion to suppress. Doc. 32, and supplement. Doc. 45, are

denied. It is further


       ORDERED that the Report and Recommendation, Doc. 55,is adopted.



       DATED this         day of June, 2019.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             UNITED STATES DISTRICT JUDGE




                                                21
